DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 8, 10, 13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomky, U.S. Patent 10,358,853.
Regarding Claim 1, Tomky teaches:
“a first portion (904) including an arcuate groove (fig. 15, 1602); 
a second portion (906) including an arcuate rail (fig. 15, 1604) configured to
complementarily mate with the arcuate groove and slide therein; and 
a biasing element (910/912) supported by one of the first portion or the second portion
and contacting a leading edge (918/1302) of the other of the first portion or second portion, wherein the first portion and second portion are bistable in a closed state relative to one another and an open state relative to one another based at least partially on a surface profile of the biasing element applying a radial force to the leading edge (figs. 19, 21)”

Regarding Claim 2, Tomky teaches:
“wherein the first portion and second portion are configured to slide relative to one another on the arcuate rail and arcuate groove around a virtual pivot point (see figs. 9, 10, 12, 13)”

Regarding Claim 6, Tomky teaches:
“wherein the opening torque is greater than a closing torque (see fig. 20)”

Regarding Claim 8, Tomky teaches:
“wherein the leading edge includes a rounded radial protrusion (see 918/1302)”

Regarding Claim 10, Tomky teaches:
“wherein the biasing element includes a coil spring (912)”

Regarding Claim 13, Tomky teaches:
“wherein the surface profile of the biasing element includes a detent (see tip of 910) in a radial direction relative to the virtual pivot point”

Regarding Claim 15, Tomky teaches:
“a low-torque regime through a first portion of a range of motion from the closed state toward the open state, and 
a high-torque regime through a second portion of the range of motion toward the open state (see fig. 20)”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 7 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomky ‘853.
Regarding Claim 3, Tomky teaches:
“wherein the virtual pivot point is a pivot height above an upper surface of both the first portion and second portion…”
Tomky is silent with regard to:
“…and a pivot ratio of the pivot height to a hinge height in the close state is at least 0.2”
At the time the invention was filed it would have been obvious to provide the hinge of Tomky ‘853 satisfying the claimed limitation ratio because the disclosed structure already appears to satisfy the claimed limitation and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 [R-5].  Furthermore, Applicant has not stated any specific problem solved by the claimed limitation or provided any unforeseen result stemming from the claimed limitation.

    PNG
    media_image1.png
    437
    670
    media_image1.png
    Greyscale


Regarding Claim 4, Tomky is silent with regard to:
“the biasing element includes spring steel”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Tomky ‘853 with spring steel because coil springs (as taught by Tomky) are commonly comprised of spring steel and would function appropriately and furthermore material selection is generally considered obvious to those of ordinary skill in the art and applicant has not provided any unforeseen result stemming from the use of the claimed structure nor provided any specific problem solved by the claimed structure, In re Leshin.

Regarding Claim 5, Tomky is silent with regard to:
“wherein the hinge requires at least 20 Newton-millimeters of opening torque to move between the closed state and the open state”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Tomky with the claimed level of torque because the claimed level of torque would allow the hinge to be maintained in the open and closed state and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 [R-5].

Regarding Claim 7, Tomky is silent with regard to:
“wherein the hinge, in the closed state, has a thickness less than 2 millimeters”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Tomky with the claimed thickness because applicant has not stated any specific problem solved by the claimed thickness nor provided any unexpected result stemming from the thickness and “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See MPEP 2144.05 [R-5].

Regarding Claims 16-18, Tomky teaches the structures in the rejections above, but is silent with regard to the method steps.  However, Examiner notes that the above method step limitations are considered obvious over the prior art in view of rejections of the structural limitations previously set forth.  Although the prior art does not explicitly set forth the method steps as claimed when the method steps essentially set forth the provision and use of an apparatus, as intended by its structure, then such method steps are considered obvious when the structure of the apparatus has been demonstrated as obvious or anticipated by the prior art.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomky ‘853 as applied to claims 1-8, 10, 13 and 15-18 above, and further in view of Kim, U.S. Patent Application Publication 2010/0259876.
Regarding Claim 19, Tomky teaches:
“a chassis (fig. 15, 902) having longitudinal rails (see below) positioned on a side
surface between an outer surface and an inner surface;
		a hinge including:…(see rejection of Claim 1 above)..
Tomky does not teach:
		“wherein the hinge is connected to the chassis with longitudinal grooves in the first
portion that complementarily mate with the longitudinal rails, such that an upper surface of the hinge is co-planar with an outer surface of the chassis”
Kim teaches:
A longitudinal groove which attaches the hinge to a chassis such that the upper surface of the hinge is coplanar with the outer surface of the chassis (see groove below, see figs. 5-6)
At the time the invention was filed it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Tomky with grooves to attach the hinge to the chassis because mating structures are notoriously old and well known in the art and it would permit consistent and proper positioning of the device.  Furthermore, a duplication parts is considered obvious to one of ordinary skill in the art, In re Harza.

    PNG
    media_image2.png
    274
    533
    media_image2.png
    Greyscale

Claim(s) 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomky ‘853 as applied to claims 1-8, 10, 13 and 15-18 above, and further in view of Wu, U.S. Patent Application Publication 2018/0335809.
Regarding Claim 9¸ Tomky does not teach:
“the basing element includes a leaf spring”
Wu teaches:
“the basing element includes a leaf spring (see 150)”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Tomky with a leaf spring because leaf springs and coil springs are known equivalents and the leaf spring would take up less space than a coil spring.

Regarding Claim 14, Tomky teaches:

“a first end of the arcuate groove is open to allow the arcuate rail to be inserted therein…(see groove end in fig. 15)
Tomky is silent with regard to:
“…a second end of the arcuate groove is closed to capture the arcuate rail and limit a range of motion of the rail a first direction toward the open state”
Wu teaches:
“…a second end of the arcuate groove is closed to capture the arcuate rail and limit a range of motion of the rail a first direction toward the open state (see fig. 6, element 16)”

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomky ‘853 as applied to claims 1-8, 10, 13 and 15-18 above, and further in view of Kurczewski, U.S. Patent 9,152,183.
Regarding Claim 9¸ Tomky does not teach:
“the basing element includes a magnet”
Kurczewski teaches:
“the basing element includes a magnet (see figs. 4-5)”
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Tomky with magnet because the magnet could be an electromagnet which would allow for adjustment via voltage application.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomky ‘853 as applied to claims 1-8, 10, 13 and 15-18 above, and further in view of Castillo, U.S. Patent 10,221,898
Regarding Claim 9¸ Tomky does not teach:
“the basing element including a shape memory material”
Castillo teaches:
“the basing element includes a shape memory material (Col 5, Lns 50-60)
At the time the invention was filed it would have been obvious to one of ordinary skill in the art to provide Tomky with a shape memory material because the level of bias could then be controlled by an applied voltage.

Allowable Subject Matter
Claim 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677